As filed with the Securities and Exchange Commission on May 23, 2013 Registration No.333-13574 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NEXEN INC. (Exact name of registrant as specified in its charter) Canada 98-600202 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 801 – 7th Avenue S.W. Calgary, Alberta, Canada T2P 3P7 Alberta, Canada T2P 3P7 (Address of Principal Executive Offices) Zip Code Amended and Restated Stock Option Plan (Full title of the plan) Nexen Petroleum U.S.A. Inc. 945 Bunker Hill Road Suite 1400 Houston, Texas 77024 (Name and address of agent for service) (832) 714-5000 (Telephone number, including area code, of agent for service) Copies of all communications, including all communications sent to the agent for service, should be sent to: Copy to: Andrew J. Foley Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas NewYork, N.Y. 10019-6064 (212) 373-3000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) DEREGISTRATION OF SECURITIES This Post-Effective Amendment No.2 (this “Post-Effective Amendment”) relates to the Registration Statementof the Registrant on FormS-8 (Registration No.333-13574), which registered the offering of common shares, pursuant to the Registrant’s Amended and Restated Stock Option Plan.The Registrant hereby removes and withdraws from registration all securities of the Company registered pursuant to the Registration Statement that remain unsold as of the date hereof. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing this Post-Effective Amendment No.2 to the Registration Statement on FormS-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Calgary, Province of Alberta, Canada, on this23rd day of May, 2013. NEXEN INC. By: /s/Kevin J. Reinhart Kevin J. Reinhart Chief Executive Officer and Director Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 2 to the Registration Statement has been signed below by the following persons in the capacities indicatedon May 23, 2013. Name Title /s/ Kevin J. Reinhart Chief Executive Officer and Director Kevin J. Reinhart (Principal Executive Officer) /s/ Una M. Power Interim Chief Financial Officer and Senior Una M. Power Vice President, Corporate Planning and Business Development (Principal Financial Officer) /s/ Brendon T. Muller Controller and Vice President, Insurance Brendon T. Muller (Principal Accounting Officer) * Director Li Fanrong * Director Fang Zhi * Director William B. Berry * Director S. Barry Jackson * Director Thomas C. O’Neill /s/ Kevin J. Reinhart Director Kevin J. Reinhart *By: /s/ Kevin J. Reinhart Kevin J. Reinhart Attorney in Fact 3 AUTHORIZED REPRESENTATIVE Pursuant to the requirements to Section 6(a) of the Securities Act of 1933, the undersigned has signed this Post-Effective Amendment No.2 to the Registration Statement on FormS-8 solely in the capacity of the duly authorized representative of the Registrant in the United States on the23rd day of May, 2013. NEXEN PETROLEUM U.S.A. INC. By: /s/J. Michael Backus J. Michael Backus Assistant Treasurer 4 INDEX TO EXHIBITS Exhibit Number Description Power of Attorney dated March 29, 2013 (incorporated by reference to Exhibit 24.1 to the Registrant’s Post-Effective Amendment No. 1 to its Form F-3 Registration Statement (File No. 333-84786), filed with the Securitiesand Exchange Commission on May 23, 2013) 5
